DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
The office action is being examined in response to the application filed by the applicant on 30 April 2018.
Claims 1-20 are currently pending and have been examined.
This action is made NON-FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 22 May 2018 is in compliance with the provisions of 37 CFR 1.97, and the information referred to therein have been considered by the examiner.

Specification
The disclosure is objected to because “window 140” in line 3 of Paragraph 0032 should read --window 130--. Appropriate correction is required.

Claim Objections
Claims 15-20 are objected to because of the following informalities: 
With respect to Claim 15, “providing a joint assembly” in line 2 should read --providing the joint assembly--.
With respect to Claims 16 and 18-19, “The joint assembly of Claim 15” should read --The method of servicing the joint assembly of Claim 15--.
With respect to Claim 17 and 20, “The joint assembly of Claim 1” should read --The method of servicing the joint assembly of Claim 15--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 20 recites the limitation “replacing the retaining means with another retaining means”. Therefore, Claim 20 fails to include all the limitations of the claim upon which it depends, particularly the “retaining means” of Claim 15.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-12, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kofuji (US 2009/0233723 A1).
With respect to Claim 1, Kofuji (Figs. 1-6c) discloses a joint assembly (Figs. 4-6c) comprising:
a first member (43) having a first engagement means (86, a spline hole);
a second member (45) having a second engagement means (84, a spline section), a portion (45b) of the second member (45) disposed within the first member (43), the second engagement means (84) engaging the first engagement means (86) to provide a coupling of the second member (45) to the first member (43);
a window (93, a notched section) formed within the first member (43) where the portion (45b) of the second member (45) is disposed within the first member (43); and
a retaining means (95, a circular clip) configured to retain the coupling of the second member (45) to the first member (43), a portion (95h) of the retaining means (95) accessible through the window (93).
With respect to Claim 2, Kofuji (Fig. 4) discloses the limitations set forth in Claim 1 and that the first member (43) includes an open end and the first engagement means (86) of the first member (43) is formed within the open end.
With respect to Claim 3, Kofuji (Fig. 4) discloses the limitations set forth in Claim 2 and that the portion (45b) of the second member (45) disposed within the first member (43) is disposed within the open end and includes the second engagement means (84).
With respect to Claim 4, Kofuji (Fig. 4) discloses the limitations set forth in Claim 2 and that the window (93) is continuous with the open end. See Paragraph 0051, wherein the window (93) has a section opening towards the tip of the tubular engaging section (85) from a first annular groove (91) of the first member (43).
With respect to Claim 5, Kofuji (Fig. 4) discloses the limitations set forth in Claim 1 and that the first engagement means (86) includes a first plurality of splines (spline hole) and the second engagement means (84) includes a second plurality of splines (spline section).
With respect to Claim 6, Kofuji (Fig. 4) discloses the limitations set forth in Claim 1 and that the first member (43) includes an interior surface recess (91) receiving a portion of the retaining means and the second member (45) includes an exterior surface recess (92) receiving another portion of the retaining means (95). See Paragraph 0053, wherein the retaining means (95) is disposed spanning the interior surface recess (91) and the exterior surface recess (92). 
Claim 7, Kofuji (Figs. 5a-5b) discloses the limitations set forth in Claim 1 and that the retaining means (95) is configured as a retaining ring (circular clip). 
With respect to Claim 9, Kofuji (Fig. 3) discloses the limitations set forth in Claim 1 and further comprising a constant velocity joint (47, a shaft length variation mechanism; see Paragraph 0036) coupled to the first member (43).
With respect to Claim 10, Kofuji (Figs. 2-3) discloses a vehicle driveline (41) comprising the joint assembly of Claim 1.
With respect to Claim 11, Kofuji (Figs. 1-3) discloses a vehicle (10) comprising the joint assembly of Claim 1.
With respect to Claim 12, Kofuji (Figs. 1-6c) discloses a joint assembly (Figs. 4-6c) comprising:
a first member (43) having an open end and a first plurality of splines (86, a spline hole) formed within the open end; 
a second member (45) having a second plurality of splines (84, a spline section) formed thereon, a portion (45b) of the second member (45) disposed within the first member (43), the second plurality of splines (84) engaging the first plurality of splines (86) to provide a coupling of the second member (45) to the first member (43);
a window (93, a notched section) formed within the first member (43) where the portion (45b) of the second member (45) is disposed within the first member (43); and
a retaining ring (95, a circular clip) configured to retain the coupling of the second member (45) to the first member (43), a portion (95h) of the retaining ring (95) accessible through the window (93), the first member (43) including an interior surface annular recess (91) receiving a portion of the retaining ring and the second member (45) including an exterior surface annular recess (92) receiving another portion of the retaining ring (see Paragraph 0053, wherein the retaining means (95) is disposed spanning the interior surface annular recess (91) and the exterior surface annular recess (92).
With respect to Claim 14, Kofuji (Fig. 3) discloses the limitations set forth in Claim 12 and further comprising a constant velocity joint (47, a shaft length variation mechanism; see Paragraph 0036) coupled to the first member (43).
With respect to Claim 15, Applicant is reminded that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method 
Therefore, Kofuji (Figs. 1-6c) discloses a method of servicing a joint assembly comprising:
providing (Fig. 4) the joint assembly, the joint assembly (Figs. 4) including:
a first member (43) having a first engagement means (86, spline hole);
a second member (45) having a second engagement means (84, a spline section), a portion (45b) of the second member (45) disposed within the first member (43), the second engagement means (84) engaging the first engagement means (86) to provide a coupling of the second member (45) to the first member (43);
a window (93, a notched section) formed within the first member (43) where the portion (45b) of the second member (45) is disposed within the first member (43); and
a retaining means (95, a circular clip) configured to retain the coupling of the second member (45) to the first member (43), a portion (95h) of the retaining means (95) accessible through the window (93).
manipulating (Figs. 5a-5b) the retaining means (95) through the window (93) to release the coupling of the second member (45) to the first member (43); and
separating (Figs. 6a-6c) the first member (43) and the second member (45) by disengaging the second engagement means from the first engagement means.
With respect to Claim 16, Kofuji (Fig. 3) discloses the limitations set forth in Claim 15 and that the joint assembly further comprises a constant velocity joint (47, a shaft length variation mechanism; see Paragraph 0036) coupled to the first member (43).
With respect to Claim 18, Kofuji (Figs. 2-3) discloses the limitations set forth in Claim 15 and further comprising coupling the separated first member (43) with another second member to form another joint assembly, wherein the retaining means (95) can be simply attached and detached from the joint assembly, thereby allowing the separated first member (43) to be capable of coupling with another second member to form another joint assembly. 
Claim 19, Kofuji (Figs. 2-3) discloses the limitations set forth in Claim 15 and further comprising coupling the separated second member (45) with another first member to form another joint assembly, wherein the retaining means (95) can be simply attached and detached from the joint assembly, thereby allowing the separated second member (45) to be capable of coupling with another first member to form another joint assembly.
With respect to Claim 20, Kofuji discloses the limitations set forth in Claim 15 and further comprising replacing the retaining means (95) with another retaining means and coupling the separated first member with the separated second member to reform the joint assembly, wherein the retaining means (95) can be simply attached and detached from the joint assembly, thereby allowing another retaining means to be used to couple the separated first member and the separated second member to reform the joint assembly. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kofuji (US 2009/0233723 A1) in view of Sugiyama et al. (US 2018/0003240 A1). 
With respect to Claims 8 and 13, Kofuji discloses the limitations set forth in Claims 1 and 12 respectively but fails to disclose that the joint assembly further comprises a seal configured to cover the window.
However, Sugiyama et al. (Fig. 4-7) teaches a joint assembly comprising a first member (30), a second member (12) coupled to the first member (30), and a retaining means (8) configured to retain the coupling of the second member (12) to the first member (30), wherein the retaining means (8) is inserted into through holes (31, 32) from an outer peripheral side of the first member (30) and being engaged with an engagement groove of the second member (12). Sugiyama et al. (Fig. 7) further teaches a seal (35, a water-proof boot) configured to cover the through holes (31, 32).

With respect to Claim 17, Kofuji discloses the limitations set forth in Claim 15 but fails to discloses that the joint assembly further comprises a seal configured to cover the window and the method further comprises uncovering the window from the seal prior to manipulating the retaining means through the window to release the coupling of the second member to the first member.
However, Sugiyama et al. (Fig. 4-7) teaches a joint assembly comprising a first member (30), a second member (12) coupled to the first member (30), and a retaining means (8) configured to retain the coupling of the second member (12) to the first member (30), wherein the retaining means (8) is inserted into through holes (31, 32) from an outer peripheral side of the first member (30) and being engaged with an engagement groove of the second member (12). Sugiyama et al.  (Fig. 7) further teaches a seal (35, a water-proof boot) configured to cover the through holes (31, 32), wherein the seal (35) can be removed from the joint assembly to uncover the through holes (31, 32). 
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the joint assembly of Kofuji with a seal or a water-proof boot as taught by Sugiyama et al. for the purpose of preventing an invasion of water or dust from the window or openings. 
	
Conclusion
The prior art set forth in the attached Notice of Reference Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678